DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 1/26/2022.
The claims 1, 4, 8-9, 13, 16-17, 19, 23, and 25 have been amended. Claims 7, 12, 14-15, 18, 20-21, and 26 have been cancelled.
In view of the amendment, the 35 USC 112(b) Rejections of Claims 4, 13, 17, and 19 have been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/26/2022, with respect to the claims as amended have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1-6, 8-11, 13, 16-17, 19, 22-25, and 27-30 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A pulse generator comprising: a mounting configured to hold two bodies in proximity to each other; first and second magnetic elements movably held in said mounting, such that the magnetic elements align with each other in a first alignment in one of two stable states; a coil surrounding said magnetic elements in said mounting; a force application device for applying a force to said first magnetic element, said force being such as to cause said first magnetic element to break said 
Claim 16: “A pulse generator comprising: a mounting configured to hold two bodies in proximity to each other; first and second magnetic elements movably held in said mounting, such that the magnetic elements align with each other in a first alignment in one of two stable states; a coil surrounding said magnetic elements in said mounting; a force application device for applying a force to said first magnetic element, said force being such as to cause said first magnetic element to break said first alignment and cause said first and second magnetic elements to realign in said second stable state, said second stable state being in a second alignment different from said first alignment, thereby to generate a pulse in said coil, wherein the force application device is part of a rotating element, such that said pulse generator counts rotations of said rotating element, and said force application device comprises two oppositely aligned magnets circumferentially separated on said rotating element.”
Claim 25: “A device for measuring rotation of a shaft comprising: a) a pulse generator comprising: a mounting configured to hold two bodies in proximity to each other; first and second magnetic elements movably held in said mounting, such that the magnetic elements align with each other in a first alignment in one of two stable states; a coil surrounding said magnetic elements in said mounting; a force application device for applying a force to said first magnetic element, said force being such as to cause said first magnetic element to break said first alignment and cause said first and second magnetic elements to realign in said second stable state, said second stable state being in a second alignment different from said first alignment, thereby to generate a pulse in said coil; and b) a rotating shaft; and wherein said force application device is located on said rotating shaft to generate pulses in 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-6, 8-11, 13, 16-17, 19, 22-25, and 27-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fradella et al. (US 8242649) teaches a flywheel battery having a permanent magnet motor supported axially by repelling annular permanent magnets, and a stator motor controlled by high-frequency pulse-width-modulated H-bridge power electronics.
Draxler et al. (US 4093906) teaches a two-cycle engine having an outboard motor including an engine shaft and a flywheel mounted on said shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832